ITEMID: 001-4890
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: SIMMER v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Czech citizen born in 1950. He resides in Jablonec nad Nisou.
A.
On 27 February 1991 the Rychnov u Jablonce nad Nisou Town Board of Representatives (městské zastupitelstvo) (the Town Board of Representatives) accepted the mayor’s proposal to appoint the applicant as the Secretary of the Rychnov u Jablonce nad Nisou Town Office (městský úřad) ("the Town Office").
On 1 March 1991 the applicant and the Town Office, represented by the mayor, signed a contract of employment. The applicant began to work on 4 March 1991.
On 17 October 1991 the Town Board of Representatives decided to remove the applicant from his position. By letter of 18 October 1991 the mayor informed the applicant that the Town Office could not offer him an alternative employment and that he would be dismissed as of 31 January 1992.
On 22 October and 18 December 1991 the applicant brought an action against the Town Office before the Jablonec nad Nisou District Court (okresní soud) (“the District Court”) claiming unfair dismissal. He challenged the validity of the dismissal as having been made by the Town of Rychnov u Jablonce nad Nisou (město) ("the Town") and not by the Town Office which signed his contract of employment, and having been pronounced without the previous consent of a trade union authority. The applicant also claimed that the dismissal could not be made in pursuance of Sections 46(1)(c) and 65(2) of the Labour Code (zákoník práce) as these provisions applied only to a termination of an employment relationship based on appointment [i.e. without a contract as such], which was not his case because his employment relationship was created by the contract signed on 1 March 1991 without any previous or subsequent appointment. The fact that on 27 February 1991 the Town Board of Representatives approved the mayor’s proposal could not be considered as the applicant’s appointment because at that time he had not yet been working for the defendant.
On 13 May 1992 the District Court dismissed the applicant’s action. The court stated inter alia that the applicant’s employment relationship had been based on appointment and created on 4 March 1991, the date on which the applicant would start exercising his duties as agreed by the parties. It further considered that, bearing in mind that the Town Office and Town were identical legal persons, it could not be said that the applicant had not been employed by the Town. The court also examined the decision of the Town Council concerning the applicant’s dismissal and found it valid. It finally stated that the dismissal notice contained a clause which read that the applicant’s dismissal had been a matter of consultation with the trade union authority on 18 October 1991, and that the original of the notice had been signed by the applicant.
On 7 August 1992 the applicant appealed against this judgment. He claimed inter alia that the District Court had not established the facts correctly and had not assessed evidence in accordance with the domestic law. He further objected to the legal assessment of the case by this court.
By ruling of 24 August 1994 the Ústí nad Labem Regional Court (krajský soud) (“Regional Court”), after a public hearing held on 5 November 1992 in which the applicant had participated, quashed the judgment of the District Court and stayed the proceedings. It found that, in accordance with Section 4(1) of the Municipalities Act No. 367/1990 as amended (zákon o obcích), a municipality (obec) had a legal personality. However, according to Section 58(1) and (4)(a) of this Act, a municipality office was an organ of the municipality without legal personality. Accordingly, the Town Office could not be a party to the proceedings. The ruling was not given in public.
On 26 September 1994 the applicant filed an appeal on points of law (dovolání) challenging the legal opinion of the Regional Court. He further maintained that his appeal had been dealt with by judges who should have been excluded for bias because of their knowledge of another action brought by the applicant against some judges of the Regional Court. On 17 May 1995 a lawyer appointed by the applicant informed the High Court (Vrchní soud) that he agreed with the content of the applicant’s appeal.
On 29 November 1995 the High Court, without a public hearing, rejected the applicant’s appeal. The Court confirmed the finding of the Regional Court that the applicant’s action had been brought against the Town Office which did not have legal personality and which, therefore, could not be a party to the proceedings. It found unsubstantiated the applicant’s objection concerning the exclusion of the judges stating that by a decision of 19 July 1994, referred to by the applicant, the High Court had excluded all judges of the Regional Court because of their relation to two defendants in other proceedings brought by the applicant, who did not participate in the present proceedings.
On 14 February 1996 the applicant lodged a constitutional appeal alleging a violation of his right to judicial protection under Articles 90 and 95 of the Constitution and Articles 36, 37 and 38 of the Charter of Fundamental Rights and Freedoms (Charter). He claimed in particular that the courts had not complied with their duty under Section 5 of the Code of Civil Procedure to advise the applicant to change the defendant. He referred in this regard to the judgment of the Constitutional Court No. II ÚS 79/94 concerning a similar problem. He also submitted that he was in a difficult financial situation, that the Czech Bar Association had refused to appoint for him a lawyer for the purposes of the constitutional appeal and that he did not have access to the court-file of the District Court because it had been sent to the High Court. On the same day, the applicant’s constitutional appeal was submitted by a lawyer.
On 11 July 1996 the Constitutional Court declared the applicant’s appeal manifestly ill-founded. The Court held that the applicant was wrong in his opinion that the ordinary courts are generally and in any case obliged to advise a claimant on the legal capacity to be a party to the proceedings, and on who could or could not be the defendant in a particular case. The claimant is free to specify the defendant but must be sure that the defendant can be a party to the proceedings. The Court stated that the question who was authorised to dismiss the applicant and who, therefore, could be a party to the proceedings, was the subject-matter of those proceedings and that this question had been duly clarified in the course of the proceedings. Therefore, it was not explicitly included, as one of the court’s obligations, to advise the applicant in this regard. In particular, the District Court had concluded that there was no reason to declare the dismissal void on the ground that the Town had no authority to do it. Accordingly, the applicant could have concluded that it was necessary to change the defendant in his appeal. The fact that he did not do so could not be considered as a violation of his right to judicial protection as provided for in Article 90 of the Constitution and in Section 36 of the Charter. The Constitutional Court finally stated that its judgment, referred to by the applicant, concerned matters of extra-judicial rehabilitation which were different from his case.
B. Relevant domestic law
The Municipalities Act No. 367/1990 (in force until 30 June 1992)
According to Section 21, a municipality, acting in the sphere of assigned competence, executed matters of state administration in accordance with special provisions.
Municipal councils
According to Section 44, a municipal council was the executive body of a municipality as regards the sphere of independent and assigned competence. When exercising independent competence the municipal council reported to the municipal board of representatives. When exercising assigned competence it was subordinate to a district office.
Municipal offices
According to Section 58, a municipal office was constituted by a chairman, one or more deputy chairmen and other officials. The head of the municipal office was the mayor. The municipal office acted in the sphere of both independent and assigned competence. In the sphere of assigned competence, it executed matters of state administration, with the exception of matters which were within the competence of the municipal council, a commission or a special body. It was subordinate to a district office.
Secretary of the municipal office
According to Sections 36i and 59, if the municipal office had more officials, the municipal board of representatives could create the function of Secretary of the municipal office and decide on his appointment after having consulted the district office. The Secretary was a staff-member of the municipal office and reported to the municipal council. He was the superior of all other staff-members of the municipal office. He acted as the head of the organisation in accordance with special provisions unless the municipal council decided otherwise. He ensured, through the staff-members of the municipal office, that decisions taken by the municipal board of representatives and municipal council were executed. He co-ordinated and controlled the activities of the municipal office staff-members. Finally, he participated in meetings of the municipal board of representatives and municipal council in an advisory capacity.
The Municipalities Act No. 367/1990 (in force from 1 July 1992)
According to Section 21, a municipality, acting in the sphere of assigned competence, executes matters of state administration in accordance with special provisions.
Municipal councils
According to Section 44, a municipal council is the executive body of a municipality as regards the sphere of independent competence. When exercising such independent competence the municipal council reports to the municipal board of representatives. The municipal council does not act in the sphere of assigned competence, except to issue generallybinding decrees.
According to Section 45, the municipal council, with the consent of the chairman of the district office, appoints and removes from office the Secretary of the municipal office and defines his remuneration in accordance with special provisions.
Municipal offices
According to Section 58, a municipal office is constituted by a chairman, one or more deputy chairmen, a Secretary (if such a position has been created) and other officials. The head of the municipal office is the mayor. The municipal office, in the sphere of independent competence, performs tasks assigned to it by the municipal council or municipal board of representatives, provides expert guidance to organisations and institutions funded by the municipality and nonprofitmaking bodies created by it, unless otherwise provided by special legislation, and provides assistance to commissions in their activities. In the sphere of assigned competence, the municipal office executes matters of state administration, with the exception of matters which are within the competence of a commission or a special body. As regards matters of assigned competence, the municipal office is subordinate to a regional office, unless otherwise provided by special legislation.
Secretary of the municipal office
According to Section 59, a Secretary is appointed in municipalities where at least two divisions have been created by the municipal council, and in municipalities with accredited municipal offices. The Secretary is a staffmember of a municipal office. When acting within the sphere of independent competence he reports to the municipal council and mayor. When acting within the sphere of assigned competence he reports to the mayor. The Secretary of a municipal office is the superior of all other staffmembers of the municipal office. He acts as a statutory body in accordance with special provisions, ensures that decisions taken by the municipal board of representatives and municipal council are executed, directs and controls the activities of the municipal office staffmembers, and sets the remuneration of the municipal office staffmembers in accordance with special provisions. He participates in meetings of the municipal board of representatives and municipal council in an advisory capacity.
